 EXCELSIOR LAUNDRY455Excelsior LaundryandCommunications Workersof America,AFL-CIO. Case 28-CA-1519September 18, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIA102.45 of the Board's Rules and Regulations, Series 8, asamended, and that proceedings thereafter were to be inaccord with said Rules and Regulations; and (4) theparties reserved the right to file briefs with the Trial Ex-aminer and waived oral argument.The complaint issued April 6, 1967, based on a chargefiled April 3, 1967, alleged that Respondent violated Sec-tion 8(a)(1) and (5) of the Act.Both the General Counsel and Respondent filed briefs.Based upon the aforesaid record and consideration of thebriefs, I make the following:On July 14, 1967, Trial Examiner AllenSinsheimer, Jr., issued his Decision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfairlabor practices and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptionsto the Trial Examiner's Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the Trial Examiner'sDecision, the exceptions and brief, and the entirerecord in this case, and hereby adopts the findings,conclusions, and recommendations of the Trial Ex-aminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Excelsior Laundry, Al-buquerque, New Mexico, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.'Delete from paragraph2(b) of the Trial Examiner'sRecommendedOrderthat part thereof which reads "to be furnished"and substitutetherefor "on forms provided ."The telephone number for Region 28,appearing at the bottom of thenotice attached to theTrialExaminer'sDecision, is amended to readTelephone247-0311,Extension 2538TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALLEN SINSHEIMER, JR., Trial Examiner- This case isbefore me for decision without hearing on the basis of astipulated record in lieu of hearing.On May 16, 1967, all parties entered into a documententitled "Stipulation in Lieu of Hearing" which providedthat: (1) hearing before a Trial Examiner was waived; (2)the entire record was stipulated to and consisted of theformal Board exhibits and attached joint exhibits all sub-mitted therewith; (3) the matter was being submitted toa Trial Examiner for decision in accordance with SectionFINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent, a New Mexico corporation, is engaged inAlbuquerque, New Mexico, in the business of providinglaundry and drycleaning services. During the 12-monthperiod prior to April 6, 1967, it purchased and receiveddirectly from outside New Mexico goods, supplies, andmaterials valued in excess of $50,000; and during thesame period it sold goods and services, the gross value ofwhich exceeded $500,000. Respondent admits and I findthat it is engaged in commerce or in operations affectingcommerce within the meaning of the National LaborRelations Act, as amended (herein called the Act).If.THE LABOR ORGANIZATION INVOLVEDCommunicationsWorkers of America,AFL-CIO(herein called the Union), is a labor organization withinthe meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Case ProceedingOn October 21, 1965, the Union filed a petition for arepresentation election.Thereafter, on November 15,1965, the Respondent and the Union entered into a Stipu-lation for Certification Upon Consent Election agreementproviding for an election to be held on December 2, 1965,in the following agreed-upon unit:All routemen and production and maintenance em-ployees employed at the employer's main plant andbranch plants; excluding all clerical employees,professional employees, guards, watchmen, and su-pervisors as defined in the Act.'At the election held on December 2, 1965, a majorityof the valid votes counted plus challenged ballots was notcast for the Union.2 On December 7, 1965, the Unionfiled timely Objections to Conduct Affecting the Resultsof the Election. The Regional Director for Region 28caused an investigation of the objections to be conducted,and on December 23, 1965, issued his "Report andRecommendations on Objections to Conduct Affectingthe Results of the Election." Therein he recommendedthat the election be set aside and a new election bedirected. Thereafter Respondent filed timely and detailed"Exceptions to the Regional Director's Report andIThe foregoing unit (modified only by adding the word "office" beforethe word "clerical") was alleged in the complaint as an appropriate unit forthe purposes of collective bargaining and Respondent, in its answer, ad-mitted the appropriateness of said unit.2Of 153 valid ballots 67 were for the Union, and 86 againstthe UnionThere was also one void ballot167 NLRB No. 64 456DECISIONSOF NATIONALLABOR RELATIONS BOARDRecommendations on Objections to Conduct Alleged toAffect the Results of the Election." On March 4, 1966,after considering said exceptions, the Board rendered a"Decision, Order and Direction of Second Election" inwhich it ordered that the election of December 2, 1965,be set aside and directed that a second election be con-ducted "among the employees in the unit found appro-priate' at such time as the Regional Director deemsappropriate."4On March 18, 1966, the second election was held.Results of this balloting reflected that the challenged bal-lots were sufficient in number to affect the results of theelection.',Respondent filed timely objections to conductaffecting the results of said second election. Thereuponon May 12, 1966, the Regional Director, after causing aninvestigation to be made of the challenges and Respond-ent'saforesaidobjections issued his "Report andRecommendations on Objections to Conduct Affectingthe Results of the Election" and on challenged ballots. Herecommended that Respondent's objections be overruledin their entirety and that a hearing be held on the chal-lengesto the ballots of 12 voters."The Regional Director in his report recommending ahearing as to the aforesaid 12 challenged ballots stated (asindicated) that with respect to 11 thereof the evidence ad-duced during the investigation was contradictory as toeach one's possession and exercise "of supervisoryauthority" or "of indicia of supervisory authority."Respondent filed exceptions to said report and recom-mendations. The Board, on July 21, 1966, issued a "Sup-plementalDecision and Order Directing Hearing" inwhich it ordered that the Employer's objections be over-ruled in their entirety and that a hearing be held for thepurpose of receiving evidence to resolve the issues raisedwith respect to the aforesaid 12 challenged ballots.Thereafter, pursuant to due notice, a hearing was heldbefore a Hearing Officer who, on September 30, 1966, is-sued "Hearing Officer's Report on Challenged Ballotswith Findings and Recommendations." Respondent filedexceptions to said Hearing Officer's report and to hisrecommendations.7-On January 25, 1967, the Board issued an "OrderDirecting Regional Director to Open and Count Chal-lenged Ballots." In said Order the Board adopted therecommendations of the Hearing Officer to which no ex-ceptions had been filed and accordingly sustained thechallenges to the ballots of three persons and overruledthe challenges to the ballots of the four persons as recom-mended by the Hearing Officer together with the chal-lenged ballot of one other person, Vangie Segura (NeeGilliam)" who had been challenged but by stipulation hadsubsequently been agreed to be eligible. It deferred actionon the challenges to the ballots of the five persons withrespect to whom the Respondent had filed exceptions.3Which isthe same as the stipulated unit setforthsupraas modified byadding theword "office" before the word "clerical "'The Board in setting the election aside reliedon objection 1 sum-manzed bythe RegionalDirector as followsAgents, officersand representativesof the Employerharassed em-ployees bysoliciting them to sign a form repudiatingthe Union5Valid votescounted plus challengedballots totaled 163Of these 78werefor the Union, 72 were against the Union, and 13 werechallenged6 In his report the RegionalDirectorstated that of the 13 challengedballots, I 1 were challengedby theUnion "on the grounds that each pos-sesses and exercises supervisoryauthority withinthe meaningof the Actand that they therefore are ineligible" The ballot of HenryLivingston waschallengedby theBoard agent because his name did not appear on thefurnishedeligibility list.The ballot of VangieSegura(Nee Gilliam) wasThe Board accordingly directed that the ballots of the 5persons aforesaid as to whom challenges had been over-ruled (out of a total of 13 challenges), should be open andcounted. The Board further ordered that thereafter thereshould be prepared and served upon the parties a revisedtally of ballots including the count of the aforesaid chal-lenged ballots which it directed be opened and counted.A revised tally of ballots was issued on January 31,1967, which reflected that the remaining undeterminedchallenged ballots were sufficient to affect the results ofthe election.9 On March 15, 1967, the Board issued a"Second Supplemental Decision and Certification ofRepresentatives." In its decision it determined that of theremaining five challenged ballots as to which it had previ-ously deferred ruling and which were sufficient to affectthe results of the election, four of the challenges should besustained (and that it was unnecessary to rule on theremaining challenge). In so doing the Board said it wasunnecessary "to pass on the hearing officer's findingswith respect to their possession and exercise of super-visory authority."The Hearing Officer had found that one Henry Bentonregularly exercised supervisory authority and was a su-pervisor as defined in the Act. He further stated that as-sumingarguendothat Benton did not responsibly exer-cise supervisory authority he would find him to be a su-pervisor since the record was clear he was in training fora supervisory position and "in accordance withestablished Board precedent [citing cases relating to ex-clusion of trainees for supervisory positions] he shouldbe excluded from the unit as a supervisor." In the case ofClarke Goodman the Hearing Officer said: "BecauseGoodman was undergoing training as a supervisor andbecause he apparently exercised supervisory authority Ifind he was a supervisor." (Citing same cases as above.)With respect to the other two persons, Kennedy and Van-derventer, he found they "were in training to become su-pervisors and as trainees they were supervisors " (Citingsame cases as above:) The Board based its decision onthe ground that it was conceded and found that the fouremployees were supervisor-trainees, that the stipulatedunit didnotspecifically include or exclude supervisor-trainees and that the record contains no evidence as to theintent of the parties with respect to them. The Board saidthat in such circumstances it construes the agreement ofthe parties to be in accord with established Board unitplacement policy and that it was "well-established Boardpolicy to exclude employees who are in training tobecome supervisors." The Board found that there werea total of 155 valid votes plus I challenged ballot and thatthe revised tally of ballots showed 79 votes cast for peti-tioner.The Board said that it accordingly received amajority and that theremainingchallenge could not affectthe results. The Board thereupon certified the petitionerchallenged by the Board agent because she identified herself by her mar-ned name which did not appear on the furnished list, instead of her maidenname which did The parties stipulated that her ballot could be opened andcounted which was subsequently done when certain other of the chal-lenged ballots were later ordered opened and counted by the Board (Seeinfra )'The Hearing Officer had recommended that the challenges to eightballots be sustained and the challenges to four ballots be overruled. TheRespondent took exceptions to the Hearing Officer's report only insofaras he found that five specified persons of those challenged"were super-visors" and recommended that the challenges to their ballots be sustained.See in6, supraThis revised tally showed 79 votes for the Union, 76 votes against theUnion,and 5 undetermined challenged ballots EXCELSIOR LAUNDRY457as "the representative of the employees in the appropriateunit."10-B.The Unfair Labor Practices, the Refusal To BargainFollowing the certification, the Union sent a letter totheRespondent datedMarch 24, 1967, which wasevidently received by Respondent on that date. Itrequested that Respondent meet and confer with it "forthe purpose of negotiating an agreement covering wages,hours and other conditions of employment." By letter ofthe same date Respondent advised that it did not recog-nize the Union "as the bargaining representative of itsemployees and will not enter into collective negotiationswith this Union at this time." It stated that its refusal tobargain was based on two reasons (1) that in its judgmentthe Board erred in its decision of March 4, 1966, insustaining the Union's objections to the conduct of thefirst election setting it aside and ordering the second elec-tion, and (2) that the Board erred in its "Decision andCertification of Representative" dated March 15, 1967,inwhich it sustained challenges to four specified ballotsand declined to rule on one ballot The Respondent con-cluded: "The sole purpose of our refusal to bargain withyour union at this time is to obtain a judicial review of theBoard's decisions and orders as provided by law.""ArgumentThe General Counsel's contention is "that in theabsence of newly discovered or previously unavailableevidence, the Board will not permit litigation in a com-plaint case of issues which were decided or could havebeen litigated in a prior related representation proceed-ing," and that in the instant case there is no such conten-tion.He argues that all of Respondent's contentions inthe representation matter have been considered and ruledon by the Board and that the determination of the Boardof the representative status of the Union is the law of thecase and binding on the Trial Examiner. He further con-tends that accordingly the Trial Examiner on the instantrecord before him "must find that the Respondent hasviolated Section 8(a)(5) by its admitted refusal to bargainwith the duly certified representative of the employees it'the appropriate unit."The General Counsel requests first that Respondent bedirected to bargain upon request with the Union and em-body in a signed agreement any understanding reached.In addition he states that since this case simply involves"a technical refusal to bargain in order to obtain a courtreview of the Board's determination in the representationcase" that he requests the Trial Examiner to issue "arecommended order that the Respondent make unit em-ployees whole for wages and benefits they might havereceived but for the Respondent's refusal to bargain."The General Counsel refers to certain recent decisions ofTrialExaminerswhere similar remedies have beenrecommended.12 The General Counsel further requeststhat the remedy provide that the certification period beextended to begin on the date the Respondent com-mences to bargain in good faith with the Union as therecognized bargaining representative (citing authority).The Respondent's position is essentially as follows:First it admits that it has refused to bargain with theUnion for the asserted reason that "the Union never hasbeen selected as the representative of a majority of theemployees in the stipulated unit and that the Board's Cer-tification of the Union as the representative of Employer-Respondent's employees in the stipulated unit is there-fore invalid."Respondent asserts that the Board's certification is in-valid on two grounds: (1) that the Board erred in theDecision of March 4, 1966, in sustaining the Union's ob-jections to the conduct of the first election, in setting itaside on the ground that the Employer-Respondent hadcoerced employees by soliciting them to sign a form repu-diating the Union, and in ordering a second election; (2)that the Board erred in its "Second Supplemental Deci-sionandCertification" issuedMarch 15, -1967, insustaining challenges to the ballots of four persons on theground they were "supervisor-trainees" and in decliningto rule on a challenge to another ballot.Respondent acknowledges awareness of the rule thatin the absence of newly discovered or of previouslyunavailable evidence the Board will not permit litigationin a complaint case of issues which were decided or couldhave been litigated in a prior representation case.13However it argues that where the disputed matter in-volves a legal, as distinguished from a mere policy, issuethe Board will reconsider such underlying legal premiseif it believes the earlier resolution was incorrect; citingAmerican Broadcasting Co.,134 NLRB 1458. This isthe only case'' referred to by Respondent where theBoard did engage in such reexamination of issues reachedin the related representation case in contrast to the nu-merous cases cited by both Respondent and the GeneralCounsel where such was not done.15 The Board thereinindicated its reluctance to do so and pointed out the par-ticularsignificanceof supervening Supreme Courtholdings as a basis for its reconsideration. Further itshould be noted that the action of reconsideration evenunder these circumstances was that of the Board itselfand not of a Trial Examiner.'6Respondent, relying on the language of the Board deci-sion inAmerican Broadcasting Co., supra,that "wherethe disputed matter involves a legal, as distinguished froma mere policy, issue we will reconsider such underlyinglegal premise if we believe our earlier resolution to be in-correct, particularly in view of supervening SupremeCourt holdings," argues that both points raised by it in-10The complaint alleges and the Respondent admits that the Board is-sued suchcertification of representative11As previously set forth,the Respondent in its answer admits that theBoard certifiedthe Union as exclusive collective-bargaining representa-tive in an appropriate unit onMarch 15 butasserts that suchcertificationwas not lawful and that theUnion did not becomethe exclusive bargainingrepresentative in the unitset forth Further, in its answer,the Respondentasserts as separate defenses essentially the same contentions raised in itsletter tothe effectthat the actionof theBoard in settingaside the firstelection and ordering a second election "waswrongful, arbitraryand con-trary to law,"and as a separate second defense that the Board erred in itsdeterminations "on the challengedballots of fouremployees in saidsecond election."and "in not ruling on the challengedballot of a fifthemployee, and that the Board "acted wrongfully, arbitrarily and contraryto law in connection with such challenged ballots "11SeeEx-Cell-O Corp,Case 25-CA-2377, TXD-80-67, andZinke'sFoods,Case 30-CA-372, TXD-662-6613See cases cited fn 19& 20, infra11For another case involving both a statutory issue and an interveningSupreme Court case, where first the Trial Examiner and later the Boardreconsidered a legal issue, seeInternational Telephone and Telegraph,159NLRB 1757Among such see fn 19,infraIs I have noted above in fn 14,supra,the International Telephone andTelegraphcase where under the special factual and legal situation thereinboth the Trial Examiner and the Board reconsidered a legal issue 458DECISIONSOF NATIONALLABOR RELATIONS BOARDvolve legal as distinguished from factual or policy rules.It further contends with regard to its second conten-tion-that the Board erred in itsrulingon certain chal-lenged ballots-that the first opportunity to contest the is-sues on the basis decided by the Board is herein. Its posi-tion is that the only issue raised with regard to these chal-lenged ballots prior to the Board's final determination waswhether the challenged persons actually possessed andexercised supervisory authority. It contends this was theissue framed in the hearing on challenged ballots and inthe Hearing Officer's report and the Employer-Respond-ent'sexceptions thereto.Respondent argues it wasnever afforded an opportunity to argue the legal merits ofthe Board's decision to rest its final determination regard-ing these challenges on Board policy with respect to ex-clusion of supervisory-trainees from a unit. Respondentfurther states its legal argument as to this is subject toconsideration by the Trial Examiner since the issue wasnot and could not have been litigated in the representationproceeding.' 7As to Respondent's contentions with respect to theBoard's sustainingthe Union's objections to the conductof the first election, setting it aside and ordering anotherelection, I conclude that the issues raised by Respondentwere litigated before, considered and determined by theBoard in the representation case. For reasons more fullyset forth,infra,Ifurther conclude that nothing submittedherein would warrant any reexamination thereof by me.With respect to the challenged ballots, I note first theHearing Officer (as previously set forth) in his report didindicate an alternative ground for his recommendation,citing cases in which the Board had excluded supervisor-trainees from bargainingunits 18Second, it is neitherunique nor improper for the Board or a court to rest adecision on grounds not specifically urged or argued butwhich manifestly are present, involved and form a properbasis for the decision. Third, there is no indication in therecord herein of any request by Respondent in therepresentation case proceedings for reconsideration bythe Board of its decision and certification. Fourth, andfinally, I do not consider that there has been presentedany legal issue that would warrant a reexamination of theissue or issues decided by the Board such as in theInternational Telephone and Telegraphcase,supra,norhas anything been presented to indicate that the Boardupon reexamination of the legal issue or issues wouldchange the resolution thereof it made in the representa-tion case.19In conclusion, subject only to the sole exceptions notedaforesaid, no matter that was resolved or litigated in arepresentation case may properly be litigated again in asubsequent complaint case. It is established Board policy,intheabsence of newly discovered or previouslyunavailable evidence, not herein involved, not to permitlitigationin a complaint case of issues which were orcould have been litigated in a prior related representationproceeding.20The Respondent may, of course, in exceptions to thisDecision request the Board to reconsider the determina-tions made in the representation case and in the event of17Respondentcited court cases purportedlycontratothe Board'sdetermination'"He referred specifically toCherokee Textile Mills,117 NLRB 350,351,The Yale and Towne Manufacturing Company,135 NLRB 926,9281" CfMemphis Moldings, inc, 146 NLRB 265, 268, fn 4 (TXD)20PittsburghPlateGlassCompany v N L R B,313 U S 146, 162,an unfavorable final order by the Board the Respondentmay request review thereof in an appropriate court of ap-peals.At this stage of the proceedings, however, absentnewly discovered evidence, the Board's disposition of therepresentation matter is binding on the Trial Examiner.21The refusal to bargain with the certified Union, aspreviously set forth in the correspondence and theanswer, is clearly admitted and established. Accordingly,Ifind that the Respondent has violated Section 8(a)(1)and (5) by refusing to bargain with the Union as the cer-tified representative of its employees in an appropriateunit.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices,Ishall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. Withrespect to the request of the General Counsel that Irecommend the Respondent make unit employees wholefor wages and benefits they might have received but forthe Respondent's refusal to bargain,I shall decline to doso. I am familiar with the Trial Examiner'sopinionsreferred to by the General Counsel,supra,with which Ido not concur.Rather than attempt herein to effectuate indetailmy reasons therefor,first I consider that there areinvolved herein both legal and policy questions whichwould appear to call for the initial consideration of theBoard.Second,Iparticularly rely in so declining on therecent Board decision inMonroe Auto Equipment Com-pany, 164 NLRB 1051,where the Trial Examinerdiscussed such a proposed remedy at length but theBoard in a footnote stated,"We deem it inappropriate inthis case to depart from our existing policy with respectto remedial orders in cases involving violations of Section8(a)(5) and therefore deny the said request."As for therequest that the certification period be extended to beginon the day the Respondent commences to bargain in goodfaithwith the Union as the recognized bargainingrepresentative, the Board has found such to be ap-propriate inMar-Jac Poultry Company, Inc.,136 NLRB785, and see alsoCommerce Company d/bla LamarHotel,140 NLRB 226, 229, enfd. 328 F.2d 600(C.A. 5),andBurnett Construction Company,149 NLRB 1419,1421, enfd.350 F.2d 57 (C.A. 10). 1 shallaccordinglyrecommend that such be done.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:Collins and AikmanCorp,160 NLRB1750,Krieger-Ragsdale & Com-pany, Inc,159 NLRB 490,The Puritan Sportswear Corp ,162 NLRB13,MetropolitanLife Insurance Company,163 NLRB579FollettCor-poration,164 NLRB378,Howell Refining Company,164 NLRB 51211 In addition to cases cited in fn 19,supra,see alsoDouglas CountyElectricMembership Corporation,148 NLRB559, 567,Air ControlProductsof St Petersburg, Inc,139 N LRB 413 CONCLUSIONS OF LAWEXCELSIOR LAUNDRY4591.Excelsior Laundry, a corporation, Albuquerque,New Mexico, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Communications Workers of America, AFL-CIO,is a labor organization within the meaning of Section 2(5)of the Act.3.All routemen and production and maintenance em-ployees employed at the Respondent's main plant andbranch plants, excluding all office clerical employees,professional employees, guards, watchmen and super-visors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act.4.On or about March 15, 1967, the Board certifiedtheUnionastheexclusivecollective-bargainingrepresentative of the employeesin said unit.5.Since on or about March 24, 1967, and continuingto date the Union has requested the Respondent to bar-gaincollectively with respect to rates of pay, wages, andhours of employment, working conditions and otherterms and conditions of employment with the Union asthe exclusive collective-bargaining representative of allthe employees in the aforesaid unit, but the Respondentthen refused and continues to refuse to do so.6.By refusing on March 24, 1967, and thereafter torecognizeand bargain with the Union, the Respondenthas engaged in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,pursuant to Section 10(c) of the Act, I recommend thefollowingORDERA. For the purpose of determining the effective periodof duration of the certification, the initial year of certifica-tion shall be deemed to begin on the day the Respondent,Excelsior Laundry, Albuquerque, New Mexico, com-mences to bargain in good faith with the Union as therecognized bargaining representative in the appropriateunit.22B.Excelsior Laundry, Albuquerque, New Mexico, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from.(a)Refusing to bargain collectively with Communica-tionsWorkers of America, AFL-CIO, as the exclusivecollective-bargaining representative of the employees inthe following appropriate bargaining unit:All routemen and production and maintenance em-ployees employed at the Respondent's main plant andbranch plants, excluding all office clerical employees,professional employees, guards, watchmen and super-visors as defined in the Act.(b) Interferingwith the efforts of said Union tonegotiate for or represent the employees in said ap-propriate unit as the exclusive collective-bargainingrepresentative.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with Communi-cations Workers of America, AFL-CIO, as the exclusiverepresentative of the employees in the appropriate unitwith respect to rates of pay, wages, hours of work, andother terms and conditions of employment, and embodyin a signed agreement any understanding reached.(b)Post at all its Albuquerque, New Mexico, plantscopies of the attached notice marked "Appendix."23Copies of said notice, to be furnished by the RegionalDirector for Region 28, after being duly signed by anauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byitfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 28, inwriting, within 20 days from the receipt of this Recom-mended Order what steps have been taken to complyherewith.2422The purpose of this provision,asset forth in the section of this Deci-sion entitled"The Remedy,"is to insure that the employees in the ap-propriate unit will be accorded the statutorily prescribed services of theirselected bargaining agent for the period provided by law See case cited in"The Remedy,"supra23 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order "24 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion 28, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILLNOT refuse to bargain collectively withCommunications Workers ofAmerica, AFL-CIO,as the exclusive bargaining representative of the fol-lowing employees:All routemen and production and maintenanceemployees employed at the Respondent's mainplant and branch plants, excluding all office cler-ical employees,professional employees,guards,watchmen and supervisors as definedin the Act.WE WILL NOTin any like or related manner inter-fere with,restrain,or coerce employees in the exer-cise of their rights underthe Act.WE WILLbargain collectively with the Union asthe exclusive representative of the employees in thebargaining unit, and if an understanding is reachedwe will sign a contract with the Union. 460DECISIONSOF NATIONALLABOR RELATIONS BOARDEXCELSIOR LAUNDRYdays from the date of posting and must not be altered,(Employer)defaced,or covered by any other material.If employees have any question concerning this noticeDatedByor compliance with its provisions, they may communicate(Representative)(Title)directlywith the Board'sRegional Office, 500 -GoldAvenue,S.W., Room 7011,7th Floor, Albuquerque,This notice must remain posted for 60 consecutiveNew Mexico 87101, Telephone 247-2583.